     Case 1:19-cv-01551-AWI-JDP Document 28 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JONGPIL PARK,                                      Case No. 1:19-cv-01551-AWI-JDP
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                         MOTIONS FOR EXTENSIONS OF TIME
13            v.
                                                         ECF Nos. 21, 26
14    VICTOR V. KITT, et al.,
                                                         ORDER DENYING PLAINTIFF’S MOTION
15                       Defendants.                     TO APPOINT COUNSEL
16                                                       ECF No. 19
17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

19   under 42 U.S.C. § 1983.

20          Plaintiff’s unopposed motions for extensions of time to respond to discovery are granted

21   for good cause shown. ECF Nos. 21, 26. Plaintiff shall have an additional sixty days to respond

22   to discovery. The parties are reminded that they must attempt to resolve any discovery disputes

23   among themselves before bringing them to the court. See Fed. R. Civ. P. 37(a)(1).

24          Plaintiff also moves for the court to appoint counsel. ECF No. 19. Plaintiff does not have

25   a constitutional right to appointed counsel in this action, see Rand v. Rowland, 113 F.3d 1520,

26   1525 (9th Cir. 1997), and the court lacks the authority to require an attorney to represent plaintiff.

27   See Mallard v. U.S. District Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989).

28   The court may request the voluntary assistance of counsel. See 28 U.S.C. § 1915(e)(1) (“The
                                                        1
     Case 1:19-cv-01551-AWI-JDP Document 28 Filed 07/14/20 Page 2 of 2

 1   court may request an attorney to represent any person unable to afford counsel”); Rand, 113 F.3d

 2   at 1525. However, without a means to compensate counsel, the court will seek volunteer counsel

 3   only in exceptional circumstances. In determining whether such circumstances exist, “the district

 4   court must evaluate both the likelihood of success on the merits [and] the ability of the [plaintiff]

 5   to articulate his claims pro se in light of the complexity of the legal issues involved.” Rand, 113

 6   F.3d at 1525 (internal quotation marks and citations omitted).

 7            The court cannot conclude that exceptional circumstances requiring the appointment of

 8   counsel are present here. The allegations in the complaint are not exceptionally complicated.

 9   Based on a review of the record, it is not apparent that plaintiff is unable to articulate his claims

10   adequately. Further, at this early stage in the proceedings, plaintiff has not demonstrated that he

11   is likely to succeed on the merits. For these reasons, plaintiff’s motion to appoint counsel is

12   denied without prejudice. ECF No. 19.

13            The court may revisit this issue at a later stage of the proceedings if the interests of justice

14   so require. If plaintiff later renews his request for counsel, he should provide a detailed

15   explanation of the circumstances that he believes justify appointment of counsel.

16
     IT IS SO ORDERED.
17

18
     Dated:      July 14, 2020
19                                                         UNITED STATES MAGISTRATE JUDGE
20
21   No. 204.
22

23

24

25

26
27

28
                                                          2
